Citation Nr: 0624014	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

The issue of bilateral peripheral neuropathy is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record fails to show that the veteran's 
diabetes mellitus forces regulation of the veteran's 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 20 percent for his diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913.  A 20 percent 
rating is assigned when treatment of a veteran's diabetes 
mellitus requires either insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when treatment of a veteran's diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activities.
  
The medical evidence reflects that the veteran currently 
takes glucosophage twice a day to treat his diabetes mellitus 
and he testified that he has met with a dietician in order to 
create an appropriate diet.  However, the medical treatment 
records and VA examination reports fail to show that the 
veteran's diabetes mellitus has forced him to regulate his 
activities.

In February 2001, the veteran's private doctor, Dr. Powell, 
indicated that the veteran's diabetes mellitus was well-
controlled, and in February 2003 Dr. Powell indicated that 
the veteran's diabetes mellitus was mild.  At a VA 
examination in September 2003, the veteran denied any 
restriction of his activities.  In March 2006, the veteran's 
new private doctor, Dr. Moon, indicated that the veteran had 
not been to the doctor for treatment of his diabetes mellitus 
in nearly a year-and-a-half.  At the examination, the veteran 
denied shortness of breath and chest pain.

While the veteran testified that he was having trouble 
walking due to his peripheral neuropathy in his lower 
extremities, the medical evidence fails to show that the 
veteran's diabetes mellitus has required the regulation of 
his activities.  Therefore, a rating in excess of 20 percent 
for diabetes mellitus is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2004.  By this, by the statement of the 
case, and by the supplemental statement of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Private treatment records have been obtained.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his diabetes mellitus 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  As such, he is not prejudiced by the Board's 
adjudication of his claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.


REMAND

At his hearing before the Board, the veteran indicated that 
he had been having increasing difficulty with his feet.  He 
also indicated that he was scheduled for an appointment with 
Dr. Seth Sweitzer to evaluate his feet on May 24, 2006 (a 
week after his hearing).  As the records from this 
examination may be of assistance in evaluating the veteran's 
bilateral peripheral neuropathy, a remand is required.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
appropriate release to acquire records 
from Dr. Seth Sweitzer; then acquire the 
treatment and examination records relating 
to the veteran from Dr. Sweitzer.

2.  When the development requested has 
been completed, and any additional 
development accomplished as may then be 
indicated, (including conducting any 
neurological examinations), the claims 
should be readjudicated.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning 
the record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


